696 N.W.2d 711 (2005)
WOLD ARCHITECTS AND ENGINEERS, INC.
v.
STRAT.
No. 126917.
Supreme Court of Michigan.
May 27, 2005.
SC: 126917, COA: 246874.
On order of the Court, the application for leave to appeal the June 17, 2004 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues briefed: (1) whether "common-law" arbitration should be deemed preempted by the Michigan Arbitration Statute, MCL 600.5001 et seq.; (2) if common-law arbitration continues to exist, what language must be included in an agreement to make it "statutory" arbitration; (3) whether the arbitration agreement in this case became statutory arbitration due to the conduct of the parties during the arbitration process; and (4) whether common-law arbitration agreements should be unilaterally revocable.